 1

 2

 3

 4                           UNITED STATES DISTRICT COURT

 5                                 DISTRICT OF NEVADA

 6 ALAYNA SAUNDERS, et al.,                           Case No.: 3:20-cv-00065-LRH-CLB

 7         Plaintiffs,                                             ORDER

 8 v.

 9 MCDONALD’S OF KEYSTONE,

10         Defendant.

11

12        Due to the recent outbreak of the coronavirus disease 2019 (COVID-19) and pursuant to

13 the Temporary General Order 2020-04, the Early Neutral Evaluation Session scheduled on

14 Wednesday, April 22, 2020, at 9:00 a.m. is VACATED and will reset as soon as the court’s

15 calendar will accommodate it.

16        IT IS SO ORDERED.

17        Dated: March 19, 2020.

18                                                      _________________________________
                                                        Robert A. McQuaid, Jr.
19                                                      United States Magistrate Judge

20

21

22

23
